Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/22 has been entered.
 Claims 2-3, 8, 10 and 14 have been cancelled. Claim 23 is new. Claims 1 and 5 have been amended. Claims 1, 4-7, 11-13 and 15-23 are pending and are under examination.

Information Disclosure Statement
The information disclosure statement filed 3/28/22 has been considered and an initialed copy is enclosed.

Claim Rejections - Withdrawn
The rejection of claim(s) 1, 4-6 and 9 and applied to new claims 15-22 under 35 U.S.C. 102(a)(1) as being anticipated by Thomson Reuters ONE (pages 1-3, 24 February 2014) as evidenced by Mameli et al. Future Microbiol. (2015) 10(1), 1579-1598 and as evidenced by Kidd et al. Clin. Infect. Dis. 61: Suppl. 8: S785-S801, 18 September 2015 is withdrawn in view of the amendment to claim 1.
The rejection of claim(s) 8 and applied to claims 15-22 under 35 U.S.C. 102(a)(1) as being anticipated by Santolaya et al. Lancet 2012; 379:617-24 as evidenced by  Dehne et al. Sexually Transmitted Infections Among Adolescents The Need for Adequate Health Services. World Health Organization 2005. 93 pages is maintained.
The rejection of claim 1, 4-7,  8, 9 and 12  and applied to new claims 15-22 under 35 U.S.C. 103 as being unpatentable over Thomson Reuters ONE (pages 1-3, 24 February 2014) as evidenced by Mameli et al. Future Microbiol. (2015) 10(1), 1579-1598 and as evidenced by Kidd et al Clin. Infect. Dis. 61: Suppl. 8: S785-S801, 18 September 2015 in view of Oster et al. US 2008/0063665 3/13/08 cited previously is withdrawn in view of the amendment to claim 1.
The rejection of claim 1, 4-6,  9 and 13 and applied to claims 15-22 under 35 U.S.C. 103 as being unpatentable over Thomson Reuters ONE (pages 1-3, 24 February 2014) as evidenced by Mameli et al. Future Microbiol. (2015) 10(1), 1579-1598 and as evidenced by Kidd et al. Clin. Infect. Dis. 61: Suppl. 8: S785-S801, 18 September 2015 in view of Gaafar et al. US 4186182 1/29/1980 cited previously is  withdrawn in view of the amendment to claim 1.
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Santolaya et al. Lancet 2012; 379:617-24 as evidenced by Dehne et al. Sexually Transmitted Infections among Adolescents the Need for Adequate Health Services. World Health Organization 2005. 93 pages in view of Oster et al. US 2008/0063665 3/13/08 cited previously is withdrawn in view of the amendment to cancel the claim.
	The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Santolaya et al. Lancet 2012; 379:617-24 as evidenced by Dehne et al. Sexually Transmitted Infections among Adolescents the Need for Adequate Health Services. World Health Organization 2005. 93 pages in view of Gaafar et al. US 4186182 1/29/1980 cited previously is withdrawn in view of the amendment to cancel the claim.




Claim Rejections Maintained
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claim(s) 1, 4-7, 9, 11,  and 15-23 under 35 U.S.C. 102(a)(1) as being anticipated by Santolaya et al. Lancet 2012; 379:617-24 as evidenced by  Dehne et al. Sexually Transmitted Infections Among Adolescents The Need for Adequate Health Services. World Health Organization 2005, 93 pages is maintained.
With respect to claim 1, Santolaya et al disclose a method for immunizing a subject by administering to the adolescents aged 11-17 years of age (claim 9) three doses  of 4CMENB vaccine which comprises OMVs from N. meningitidis New Zealand strain NZ 98/254. See page 617 under summary. 
With regards to the limitation “to induce a cross reactive immune response against N. gonorrhoeae: "It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff 919 F.2d 1575, 1578 (Fed. Cir. 1990). When "a claimed new benefit or characteristic of an invention otherwise in the prior art" is an inherent property of the old invention, "the new realization alone does not render the old invention patentable." Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377 (Fed. Cir. 2005). "[A] limitation or the entire invention is inherent and in the public domain if it is the 'natural result flowing from' the explicit disclosure of the prior art." Id., citations omitted. 
The active method step of the claim (claim 1) which comprise administering to the subject an immunogenic composition comprising meningococcal outer membrane vesicles (OMVs) from Neisseria meningitidis serogroup B strain NZ98/254 to subject at increased risk of infection with N. gonorrhoeae relative to the average risk in the general population is taught. Therefore, the induction of a cross reactive immune response against N. gonorrhoeae is inherent and necessarily flows from the administration of the same composition to the same subject.
 With respect to claims 15-22, the method steps of Santolaya et al will also inherently induce the cross reactive immune response comprising a CD4+ T cell response against N. gonorrhoeae wherein the CD4+ T cell response comprises a Th1 profile, wherein administration increases the level of Interferon-gamma (IFN-y) as compared to administration of a control without the OMVs, wherein the CD4+ T cell response comprises a Th17 profile, wherein administration increases the level of Interleukin-17 (IL-17) as compared to administration of a control without the OMVs, wherein the CD4+ T cell response comprises a Th0 profile, wherein administration increases the level of Interleukin-2 (IL-2) and tumor necrosis factor (TNF) as compared to administration of a control without the OMVs, wherein the cross-reactive immune response comprises inducing bactericidal antibodies against Neisseria gonorrhoeae.
	4CMENB comprises aluminum hydroxide adjuvant (claims 4-5) and is free of thiomersal (claim 6). See page 618 under methods study design and participants.
	Santolaya et al disclose that the 4cMENB was administered by injection in the deltoid muscle i.e. intramuscular injection (claim 7). See page 618 under methods study design and participants.
	With respect to claim 23, the study subjects of Santolaya are healthy adolescent of either sex between the ages of 11-17 years. Since the subjects are healthy, the subjects are not co-infected with Chlamydia.
	As evidenced by Dehne et al, adolescents is defined by WHO as persons between 10 and 19 years of age and many adolescents around the world are sexually active and because many sexual contacts among them are unprotected, they are potentially at risk of contracting sexually transmitted infections (STIs). See page 1. Dehne et al disclose that adolescents are believed to present at least one third of cases of chlamydia trachomatis infection worldwide and perhaps an equal share of gonorrhea infection. See page 13 right column. Dehne et al disclose the prevalence gonorrhoeae in adolescent girls in Chile see figure 3 p. 14. Dehne et al disclose in smalls sample of young people in Chile 32% had already had sex by age 15. See page 8 right column
Thus, as evidenced by Dehne et al, worldwide and in Chile adolescents are at increased risk of Neisseria gonorrhoeae relative to the average risk in the population at least because they are sexually active and have unprotected sex.
With respect to claim 11, the Santolaya et al disclose that the subject has previously been fully immunized against N. meningitidis as evidenced by administering of booster 2nd and 3rd doses of the 4CMENB vaccine correspond to booster doses, wherein the subject has been previously been immunized against N. meningitidis i.e. the 1st dose. Said 2nd and 3rd doses of the 4CMENB vaccine are inherently boosters to protect against N. gonorrhoeae.
	Response to Applicants Arguments
Applicants argues that the specification is clear that administering an immunogenic composition comprising OMVs from N. meningitidis unpredictably induces a cross-reactive immune response against N. gonorrhoeae because  the specification teaches that genetic typing alone is insufficient to predict strain coverage, even between strains of N. meningitidis. Applicants argue that the specification teaches that a protective benefit against N. gonorrhoeae was found after three doses and the instant rejection does not disclose the feature of administration of the claimed composition to induce a cross reactive immune response against N. gonorrhoeae, let alone, an administration of three doses of the claimed composition to induce a cross protective immune response against N. gonorrhoeae. Applicants argue that Santolaya et al  as evidenced by Dehne do not teach that the claimed immunogenic composition are cross-protective against N. gonorrhoeae and the reference does not teach that a subject fully vaccinated against N. meningitidis  in a high risk population, let alone that administration of 3 doses of the claimed composition induces a cross protective benefit against N. gonorrhea in a high risk population and that the claims are not anticipated because the feature is not present exactly the same way as arranged in the claim nor does the claimed feature “necessarily flow from the teaching”.

Applicants’ argument have been carefully considered but is not found persuasive.
This is because the active method step of the claim (claim 1) which comprise the step of administering to the subject  at least  3 doses of an immunogenic composition comprising meningococcal outer membrane vesicles (OMVs) from Neisseria meningitidis serogroup B strain NZ98/254 to subject at increased risk of infection with N. gonorrhoeae relative to the average risk in the general population is taught by Santolaya   and therefore,  the induction of a cross reactive immune response against N. gonorrhoeae is inherent and will necessarily flow from the administration of the same composition to the same subject.  When the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. See MPEP 2112.02 (II).
Unlike Net MoneyIn, Inc. v. VeriSign, Inc, different unrelated parts of the Santolaya reference are not being combined to arrive at the claimed process. Santolaya et al disclose all the active method step of administering 3 dose of the immunogenic composition to a subject against N. meningitidis and is at increased risk of infection with N. gonorrhoeae relative to the average risk in the general population Santolaya et al does not disclose that the administering step of 3 doses of the N. meningitidis OMV vaccine  protects against N. gonorrhoeae.
"It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff 919 F.2d 1575, 1578 (Fed. Cir. 1990). When "a claimed new benefit or characteristic of an invention otherwise in the prior art" is an inherent property of the old invention, "the new realization alone does not render the old invention patentable." Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377 (Fed. Cir. 2005). "[A] limitation or the entire invention is inherent and in the public domain if it is the 'natural result flowing from' the explicit disclosure of the prior art." Id., citations omitted. As summarized in Perricone, id. at 1375-76: A single prior art reference that discloses, either expressly or inherently, each limitation of a claim invalidates that claim by anticipation. Minn. Mining & Mfg. Co. v. Johnson & Johnson Orthopaedics, Inc., 976 F.2d 1559, 1565 (Fed. Cir. 1992). Thus, a prior art reference without express reference to a claim limitation may nonetheless anticipate by inherency. See In re Cruciferous Sprout Litig., 301 F.3d 1343, 1349 (Fed. Cir. 2002). "Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claims limitations, it anticipates." Id. (quoting MEHL/Biophile Int 'l Corp. v. Milgraum, 192 F.3d 1362, 1365 (Fed. Cir. 1999). Moreover, "[I]nherency is not necessarily coterminous with knowledge of those of ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art." Id.; see also Schering Corp. v. Geneva Pharms., 339 F.3d 1373, 1377 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition in the prior art) (citing In re Cruciferous Sprout Litig., 301 F.3d at 1351; MEHL/Biophile, 192 F.3d at 1366).
"Thus, when considering a prior art method, the anticipation doctrine examines the natural and inherent results in that method without regard to the full recognition of those benefits or characteristics within the art field at the time of the prior art disclosure." Id. at 1378.
The retrospective study described in example 2 of the specification provides the evidence that shows that the administering of 3 doses of OMVs of N. meningitidis to those at increased risk of N. gonorrhoeae relative to the average risk in the general population inherently induced a cross-protective immune response against N. gonorrhoeae.
The retrospective study looked at  the occurrence of gonorrhoeae in a study population consisting of those aged 15-30 years who were diagnosed with gonorrhoeae, chlamydia or both and eligible to receive the MenNZB.TM. vaccine in New Zealand between 2004 and 2008, which was delivered though schools and primary health care. Data sources were the NZ National Health Index (NHI), which contains demographic information for anyone using the NZ health system, and the National Immunisation Register (NIR), which includes all individuals who received MeNZB.TM. vaccinations from 2004. The retrospective study showed that there was vaccine effectiveness (N. meningitidis OMV composition) against confirmed cases of gonorrhoeae among adolescents and adults aged 15-30 years.
Thus, the retrospective study looking at gonorrhoeae incidence in a population that had received the N. meningitidis vaccine in a prior vaccination program (2004-2009 and 2010-2014) shows that protection against N. gonorrhoeae was inherent in the study population (adults ages 15-30 years of age) that had received the N. meningitidis OMV vaccine. When "a claimed new benefit or characteristic of an invention otherwise in the prior art" is an inherent property of the old invention, "the new realization alone does not render the old invention patentable." Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377 (Fed. Cir. 2005). 
As evidenced by, Petousis-Harris et al. (Lancet. July 10 2017; 390:1603-1610) cited previously disclose a retrospective case-control study to assess vaccine effectiveness of the 3 primary doses of OMV meningococcal B vaccine MenZB that was used in New Zealand in 2004-2008 among the population up to 20 years, against confirmed gonorrhea cases between 2004 and 2016 in young adults aged 15-30 years and that previous administration of the MenZB vaccine in attendees to sexual health clinics  during this period of time was associated with a significant protective effect against gonorrhea. Petousis-Harris et al disclose that examination of time of vaccination to diagnosis suggested a waning of effect, although the decrease in effectiveness between 2004-09 and 2010-14 was not significant. See whole paper and cite portions  at page 1607 under discussion, page 1603 column 2 last paragraph  and page1604 under study design and data sources.
The instant specification and Petousis-Harris provides evidentiary evidence that the vaccination with 3 doses of immunogenic composition of OMV from N. meningitidis NZ98/254 in the subject group as disclosed in Santolaya inherently induces a cross-reactive immune response against  N. gonorrhoeae.

When the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. See MPEP 2112.02 (II).
Applicants argue that the Federal Court has determined that unexpected properties may render a seemingly obvious composition non-obvious and  in Honeywell v. Mexichem (Appeal No. 2016-1996 (Fed. Cir. Aug. 1, 2017)), the Court emphasized consideration of unexpected properties and emphasized that: “/a/ll properties of a composition are inherent in that composition, but unexpected properties may cause what may appear to be an obvious composition to be nonobvious” (citing In re Papesch (CCPA 1963)).” Applicants argue that the cited references do not teach each and every feature of claim 1 and these references are directed towards administration of Bexsero® for treatment of meningitis, and do not recognize the unexpected benefit of protection against N. gonorrhea and that was through retrospective study that the protective benefit of the claimed immunogenic composition against N. gonorrhea was discovered. The inventors herein have discovered that subjects who had received at least three doses of the claimed immunogenic composition (e.g., at least one month post vaccination) demonstrated vaccine efficacy against gonorrhea (e.g., up to 31%). The Office has not
demonstrated that the claimed features including cross-protection against N. gonorrhea necessarily flow from the teachings of the cited art.
Applicants argument has been considered but is not persuasive. This is because the composition is not obvious. Santolaya disclose the immunogenic composition comprising meningococcal OMVs from N. meningitidis serogroup B strain NZ98/254 which is the same immunogenic composition of the instant claims. In addition, evidence of secondary considerations, such as unexpected results is irrelevant to 35 USC 102 rejections and thus cannot overcome a rejection so based. See MPEP 2131.04.
Furthermore, the retrospective study provides the evidence that the induction of a cross reactive immune response against N. gonorrhoeae is inherent as explained above.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


The rejection of claims 1, 4-7, 9, 11, 12,  and 15-23 under 35 U.S.C. 103 as being unpatentable over Santolaya et al. Lancet 2012; 379:617-24 as evidenced by Dehne et al. Sexually Transmitted Infections among Adolescents the Need for Adequate Health Services. World Health Organization 2005. 93 pages in view of Oster et al. US 2008/0063665 3/13/08 cited previously is maintained.
	
With respect to claim 1, Santolaya et al disclose a method for immunizing a subject by administering to the adolescents aged 11-17 years of age (claim 9) three doses  of 4CMENB vaccine which comprises OMVs from N. meningitidis New Zealand strain NZ 98/254. See page 617 under summary. 
With regards to the limitation “to induce a cross reactive immune response against N. gonorrhoeae: "It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff 919 F.2d 1575, 1578 (Fed. Cir. 1990). When "a claimed new benefit or characteristic of an invention otherwise in the prior art" is an inherent property of the old invention, "the new realization alone does not render the old invention patentable." Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377 (Fed. Cir. 2005). "[A] limitation or the entire invention is inherent and in the public domain if it is the 'natural result flowing from' the explicit disclosure of the prior art." Id., citations omitted. 
The active method step of the claim (claim 1) which comprise administering to the subject an immunogenic composition comprising meningococcal outer membrane vesicles (OMVs) from Neisseria meningitidis serogroup B strain NZ98/254 to subject at increased risk of infection with N. gonorrhoeae relative to the average risk in the general population is taught. Therefore, the induction of a cross reactive immune response against N. gonorrhoeae is inherent and necessarily flows from the administration of the same composition to the same subject.
 With respect to claims 15-22, the method steps of Santolaya et al will also inherently induce the cross reactive immune response comprising a CD4+ T cell response against N. gonorrhoeae wherein the CD4+ T cell response comprises a Th1 profile, wherein administration increases the level of Interferon-gamma (IFN-y) as compared to administration of a control without the OMVs, wherein the CD4+ T cell response comprises a Th17 profile, wherein administration increases the level of Interleukin-17 (IL-17) as compared to administration of a control without the OMVs, wherein the CD4+ T cell response comprises a Th0 profile, wherein administration increases the level of Interleukin-2 (IL-2) and tumor necrosis factor (TNF) as compared to administration of a control without the OMVs, wherein the cross-reactive immune response comprises inducing bactericidal antibodies against Neisseria gonorrhoeae.

	4CMENB comprises aluminum hydroxide adjuvant (claims 4-5) and is free of thiomersal (claim 6). See page 618 under methods study design and participants.
	Santolaya et al disclose that the 4cMENB was administered by injection in the deltoid muscle i.e. intramuscular injection (claim 7). See page 618 under methods study design and participants.
	With respect to claim 23, the study subjects of Santolaya are healthy adolescent of either sex between the ages of 11-17 years. Since the subjects are healthy, the subjects are not co-infected with Chlamydia.
	As evidenced by Dehne et al, adolescents is defined by WHO as persons between 10 and 19 years of age and many adolescents around the world are sexually active and because many sexual contacts among them are unprotected, they are potentially at risk of contracting sexually transmitted infections (STIs). See page 1. Dehne et al disclose that adolescents are believed to present at least one third of cases of chlamydia trachomatis infection worldwide and perhaps an equal share of gonorrhea infection. See page 13 right column. Dehne et al disclose the prevalence gonorrhoeae in adolescent girls in Chile see figure 3 p. 14. Dehne et al disclose in smalls sample of young people in Chile 32% had already had sex by age 15. See page 8 right column
Thus, as evidenced by Dehne et al, worldwide and in Chile adolescents are at increased risk of Neisseria gonorrhoeae relative to the average risk in the population at least because they are sexually active and have unprotected sex.
With respect to claim 11, the Santolaya et al disclose that the subject has previously been fully immunized against N. meningitidis as evidenced by administering of booster 2nd and 3rd doses of the 4CMENB vaccine correspond to booster doses, wherein the subject has been previously been immunized against N. meningitidis i.e. the 1st dose. Said 2nd and 3rd doses of the 4CMENB vaccine are inherently boosters to protect against N. gonorrhoeae.
	Santolaya with regards to claim 12 does not disclose the subject is co-immunized against human papillomavirus (HPV).
Oster et al disclose a method of administering to subject an immunogenic composition comprising meningococcal outer membrane vesicles (OMV) and a method of preparing said OMV. See paragraph 10, 17-20. Oster et al disclose that the OMV could obtained from strain NZ98/254. See paragraph 33. The immunogenic composition may or may not comprise thiomersal and the composition comprises an aluminum salt adjuvant. See paragraph 32-33. The immunogenic composition is administered by intramuscular injection. See paragraph 43.
Oster et al disclose co-immunization with human papilloma virus. See paragraph 52, 65 and 66.
With regard to claim 12,  it would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the invention to have co-immunized the adolescents of  Santolaya against human papillomavirus, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Oster et al disclose co-immunization against human papilloma virus with a vaccine comprising OMV from NZ98/254.
Response to Applicants’ Argument
Applicants argue  that Santolaya as evidenced by Dehne do not disclose each and every feature of the claimed subject matter and refer to the arguments submitted under section II (Rejections under 35 USC 102-Anticipation) and Oster is directed towards compositions comprising outer membrane vesicles for immunization and do not cure the deficiencies of Santolaya et al and similarly with respect to Gaafar et al are directed towards serological methods for detecting antibodies and do not cure the deficiencies of Santolaya et al. Applicants argue that the  none of these references disclose, teach or suggest the claimed features and  administering to a subject at least 3 doses of an immunogenic composition comprising meningococcal outer membrane vesicles from N. meningitidis serogroup B strain NZ98/254 to induce a cross reactive immune response against Neisseria gonorrhoeae in a high risk population  is not obvious.
Applicants argument has been carefully considered but is not found persuasive. Applicants arguments with respect to claims 1, 4-9, 11, 15-23 as being anticipated by Santolaya et al as evidenced by Dehne et al is not found persuasive as addressed above. With respect to claim 12 , the combination of Santolaya et al and Oster et al, renders prima facie obvious claims 12 for the reasons set forth in the rejection.

The rejection of claims 1, 4-7, 9, 11, 13  and 15-23 under 35 U.S.C. 103 as being unpatentable over Santolaya et al. Lancet 2012; 379:617-24 as evidenced by Dehne et al. Sexually Transmitted Infections among Adolescents the Need for Adequate Health Services. World Health Organization 2005 93 pages in view of Gaafar et al. US 4186182 1/29/1980 cited previously is maintained.
With respect to claim 1, Santolaya et al disclose a method for immunizing a subject by administering to the adolescents aged 11-17 years of age (claim 9) three doses  of 4CMENB vaccine which comprises OMVs from N. meningitidis New Zealand strain NZ 98/254. See page 617 under summary. 
With regards to the limitation “to induce a cross reactive immune response against N. gonorrhoeae: "It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff 919 F.2d 1575, 1578 (Fed. Cir. 1990). When "a claimed new benefit or characteristic of an invention otherwise in the prior art" is an inherent property of the old invention, "the new realization alone does not render the old invention patentable." Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377 (Fed. Cir. 2005). "[A] limitation or the entire invention is inherent and in the public domain if it is the 'natural result flowing from' the explicit disclosure of the prior art." Id., citations omitted. 
The active method step of the claim (claim 1) which comprise administering to the subject an immunogenic composition comprising meningococcal outer membrane vesicles (OMVs) from Neisseria meningitidis serogroup B strain NZ98/254 to subject at increased risk of infection with N. gonorrhoeae relative to the average risk in the general population is taught. Therefore, the induction of a cross reactive immune response against N. gonorrhoeae is inherent and necessarily flows from the administration of the same composition to the same subject.
 With respect to claims 15-22, the method steps of Santolaya et al will also inherently induce the cross reactive immune response comprising a CD4+ T cell response against N. gonorrhoeae wherein the CD4+ T cell response comprises a Th1 profile, wherein administration increases the level of Interferon-gamma (IFN-y) as compared to administration of a control without the OMVs, wherein the CD4+ T cell response comprises a Th17 profile, wherein administration increases the level of Interleukin-17 (IL-17) as compared to administration of a control without the OMVs, wherein the CD4+ T cell response comprises a Th0 profile, wherein administration increases the level of Interleukin-2 (IL-2) and tumor necrosis factor (TNF) as compared to administration of a control without the OMVs, wherein the cross-reactive immune response comprises inducing bactericidal antibodies against Neisseria gonorrhoeae.
	4CMENB comprises aluminum hydroxide adjuvant (claims 4-5) and is free of thiomersal (claim 6). See page 618 under methods study design and participants.
	Santolaya et al disclose that the 4cMENB was administered by injection in the deltoid muscle i.e. intramuscular injection (claim 7). See page 618 under methods study design and participants.
	With respect to claim 23, the study subjects of Santolaya are healthy adolescent of either sex between the ages of 11-17 years. Since the subjects are healthy, the subjects are not co-infected with Chlamydia.
	As evidenced by Dehne et al, adolescents is defined by WHO as persons between 10 and 19 years of age and many adolescents around the world are sexually active and because many sexual contacts among them are unprotected, they are potentially at risk of contracting sexually transmitted infections (STIs). See page 1. Dehne et al disclose that adolescents are believed to present at least one third of cases of chlamydia trachomatis infection worldwide and perhaps an equal share of gonorrhea infection. See page 13 right column. Dehne et al disclose the prevalence gonorrhoeae in adolescent girls in Chile see figure 3 p. 14. Dehne et al disclose in smalls sample of young people in Chile 32% had already had sex by age 15. See page 8 right column
Thus, as evidenced by Dehne et al, worldwide and in Chile adolescents are at increased risk of Neisseria gonorrhoeae relative to the average risk in the population at least because they are sexually active and have unprotected sex.
With respect to claim 11, the Santolaya et al disclose that the subject has previously been fully immunized against N. meningitidis as evidenced by administering of booster 2nd and 3rd doses of the 4CMENB vaccine correspond to booster doses, wherein the subject has been previously been immunized against N. meningitidis i.e. the 1st dose. Said 2nd and 3rd doses of the 4CMENB vaccine are inherently boosters to protect against N. gonorrhoeae.
Santolaya with regards claim 13 does not disclose the subject is seropositive for N. gonorrhoeae.
	Gaafar et al disclose that a serological method for detecting antibodies in a blood sample can be used to demonstrate that an individual is currently suffering from gonorrhoeae. See column 1 lines 51-55.
	It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have modified the method of Santolaya et al so that the 4CMENB is administered to any adolescent seropositive for N. gonorrhoeae, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Gaafar et al disclose that an individual currently suffering from gonorrhoeae is diagnosed serologically and thus a subject diagnosed as such would also be in need of having being immunized against N. meningitidis  as the 4CMENB immunizes against N. meningitidis.
Response to Applicants’ Argument
Applicants argue  that Santolaya as evidenced by Dehne do not disclose each and every feature of the claimed subject matter and refer to the arguments submitted under section II (Rejections under 35 USC 102-Anticipation) and Oster is directed towards compositions comprising outer membrane vesicles for immunization and do not cure the deficiencies of Santolaya et al and similarly with respect to Gaafar et al are directed towards serological methods for detecting antibodies and do not cure the deficiencies of Santolaya et al. Applicants argue that the  none of these references disclose, teach or suggest the claimed features and  administering to a subject at least 3 doses of an immunogenic composition comprising meningococcal outer membrane vesicles from N. meningitidis serogroup B strain NZ98/254 to induce a cross reactive immune response against Neisseria gonorrhoeae in a high risk population  is not obvious.
Applicants argument has been carefully considered but is not found persuasive. Applicants arguments with respect to claims 1, 4-9, 11, and 15-23 as being anticipated by Santolaya et al as evidenced by Dehne et al is not found persuasive as addressed above. With respect to claim 13 , the combination of Santolaya et al and Gaafar et al, renders prima facie obvious claims 12 for the reasons set forth in the rejection.

Status of Claims
Claims 1, 4-7, 9, 11-13 and 15-23 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645